Citation Nr: 1455082	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  09-07 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for lumbar spondylosis and degenerative disc disease with radiculopathy, claimed as a lumbar spine disorder, to include as secondary to a service-connected cervical spine disorder.  

2.  Entitlement to service connection for a dorsal spine disorder, to include as secondary to a service-connected cervical spine disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to November 1971 and has additional unverified service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied entitlement to service connection for dorsal and lumbar spine disorders on the basis that new and material evidence sufficient to reopen the previously denied claims had not been received.

In March 2010, following a July 2009 Travel Board hearing, the Board reopened the claims for service connection for dorsal and lumbar spine disorders, and also remanded the reopened issues for additional development.  The claims were again remanded in March 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets any delay resulting from a further remand in this case, additional development is clearly required on multiple fronts.

First, in its March 2011 remand, the Board requested nexus opinions as to whether the claimed disorders were etiologically related to either service or a service-connected cervical spine disorder.  This examination was conducted in April 2011, but is inadequate insofar as the examiner, who did not find a thoracic spine disorder but did diagnose a lumbar spine disorder, failed to provide an adequate rationale for the direct service connection nexus opinion other than to note that there were no service records relating to the lumbar spine.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  A further medical opinion is thus required, particularly as the claims file now contains Dr. U.G.'s opinion, received in May 2011 and apparently dated in May 2010, that there is "a clear causation" between the Veteran's military duties and his accelerated spinal spondylosis and related osteoarthropathies syndrome.  This opinion should be considered by the next VA examiner who addresses this case.  

Second, the claims file contains a February 2011 decision letter from the Social Security Administration (SSA) indicating that the Veteran has been awarded disability benefits.  There is no indication of an attempt to obtain such records in the claims file.  The letter also does not specify the disabilities upon which this grant was predicated, and there exists no reasonable basis for the Board to conclude that dorsal and lumbar spine disabilities were not a factor in the decision.  A remand is thus needed to ensure that those records, if available, are obtained.  38 C.F.R. § 3.159(c)(2) (2014).

Third, the Board's remand addressed the need for corroborating active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) dates.  It appears that the AOJ contacted the national service department but did not contact the South Carolina National Guard in this regard.  Such efforts are again requested on remand.

Finally, the Veteran's claims now encompass a secondary service connection theory, but he has not received specific 38 C.F.R. § 3.159(b) (2014) notification as to secondary service connection to date.  This should also be corrected on remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be furnished a 38 C.F.R. § 3.159(b) letter addressing his claims on a secondary service connection basis.  All development necessitated by his response to this letter (if any) must be accomplished.

2.  The South Carolina National Guard must be contacted for purposes of corroborating any and all ACDUTRA and INACDUTRA dates of the Veteran's service.  Any follow-up action directed by the South Carolina National Guard must be accomplished.  If the response is negative, this must be documented in the claims file.

3.  The SSA must be contacted for purposes of obtaining all documentation, including medical records, related to the grant of disability benefits to the Veteran.  If the response is negative, this must be documented in the claims file.

4.  The Veteran must then be afforded a VA spine examination, with an examiner who has reviewed the claims file (including VBMS/Virtual VA records) in its entirety.  The examiner must address whether any currently diagnosed lumbar or dorsal spine disorders at least as likely as not (a 50 percent or greater probability): 1) are etiologically related to service, or 2) were caused or aggravated by the service-connected cervical spine disorder.  In providing a rationale for these opinions, the examiner is requested to consider the aforementioned May 2010 private medical opinion, as well as the lay contentions of the Veteran.

5.  Then, the appeal must be readjudicated.  If the determination of either claim remains unfavorable, the Veteran must be furnished with a Supplemental Statement of the Case and given a reasonable period of time in which to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




